DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 5 is objected to because of the following informalities: in lines 1-2, “the group” should read “a group” for clarity of antecedent basis. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5 recites “a spring that is tensible parallel to the direction of insertion”. However, it is not clear if the “direction of insertion” is the same direction as the “an insertion direction” recited in claim 1 (line 8). For purposes of examination, “the direction of insertion” will be interpreted as “a direction of insertion”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jäger (WO 2017220681 A1) in view of Jones (US 20070088272 A1).
Regarding claim 1, Jäger teaches a medical device (108; figs. 5A-6C) for transcutaneously inserting a cannula into body tissue, comprising: a cannula (110) having a wall (124) that at least partially encloses a lumen (122; pg. 40, lines 9-10); a patch (172) configured for mounting onto skin of a user (pg. 42, lines 19-20), the patch comprising a base (174) and a reservoir configured for storing a medical fluid (pg. 13, lines 22-23); the patch further comprising a spring driven inserter (182), the inserter further comprising: a drive (184) configured for urging the cannula in an insertion direction from a storage position within the patch to an inserted position within the body tissue (pg. 43, lines 1-3); and a lock (fixed attachment between second end 204 of return spring 196 and drive component 268; fig. 8, pg. 47, lines 10-11) configured for securing the drive in a fixed position (drive component 268 of the drive is secured in a fixed position relative to the second end 204 of the return spring 196), the lock being fixedly connected to the drive (204 is fixedly attached to drive component 268; pg. 47, lines 10-11). 
	Jäger is silent as to the lock having a snap closure.
	Jones teaches a component 24 (fig. 10) comprising a cap 62 (figs. 8, 10) and a spring 86, wherein the spring 86 is snap fit over cap 62 (fig. 8, par. 0038).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified drive component 268 in Jäger to have a cap 62 for engaging spring end 204 as taught by Jones as both these inventions and the claimed invention are directed towards components fixedly connected to springs and the references were well-known in the art prior to the effective filing date of the claimed invention. Jones teaches in par. 0035 that cap 62 is provided for engaging spring 86, and further explains in par. 0038 that spring 86 is affixed to component 24 via a snap fit over cap 62. Since Jäger is silent as to the kind of closure the lock comprises, one of ordinary skill in the art would have been motivated to incorporate a cap 62 as taught by Jones onto the drive component 268 as taught by Jäger to create a snap fit between spring end 204 and drive component 268 as such a snap closure would ensure the drive is secured in a fixed position relative to the spring.
Regarding claim 2, Jäger further teaches the cannula is selected from the group consisting of an insertion cannula for inserting an infusion cannula into the body tissue and an infusion cannula (110 is an insertion cannula; pg. 39, line 28).
Regarding claim 3, Jäger further teaches the inserter comprises a sliding inserter (drive component 268 slides within receptacle 198; figs. 5A and 5C).
Regarding claim 4, Jäger further teaches the medical device is connectable to at least one external element (224; figs. 6A-6C, pg. 44, lines 22-23), wherein the inserter is configured to be driven by a force established when connecting the external element to the medical device (pg. 27, lines 33-36 [emphasis added]: "The integrated insertion mechanism, as outlined above, specifically may be or may comprise a sliding mechanism, specifically a linear sliding mechanism which specifically may be actuated by connecting an electronics unit to the patch and/or by moving the electronics unit relative to the patch." Actuation implies the establishment of a force upon the connection of the external element to the patch).
Regarding claim 5, Jäger further teaches the inserter further comprises a spring (196) that is tensible parallel to a direction of insertion (direction 132; figs. 5B, 5D) and the drive is configured to compress the spring (pg. 43, lines 1-3; as the drive 184 is urging the insertion cannula in the direction of insertion 158, spring 196 is compressed, as shown in figs. 5A and 5C).
Regarding claim 6, Jäger further teaches the lock comprises first (268) and second components (196) at least partially made of an elastic material (spring 196 is made of an elastic material so as to function as a spring), wherein the first and second components are configured to form a mechanical connection (mechanical connection between second end 204 of spring 196 and drive component 268; fig. 8).
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jäger in view of Jones as applied to claim 1 above, and further in view of Yodfat.
Regarding claim 10, Jäger in view of Jones teaches a medical device in accordance with claim 1; and a medication pump fluidly connectable to the cannula (pg. 13, lines 25-27).
	Jäger fails to teach the medication pump having electronics. 
	Yodfat teaches a medical device (10; fig. 2) comprising a medication pump having electronics (100; fig, 2, pars. 0025, 0097, 0109-0110). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medication pump in Jäger to have electronics as taught by Yodfat as both these inventions and the claimed invention are directed towards medical devices comprising medication pumps and the references were well-known in the art prior to the effective filing date of the claimed invention. Yodfat teaches in par. 0097 that a reusable part 100 may comprise pump driving mechanism including a motor and gear arrangement and electronic modules. Yodfat further teaches in pars. 0109-0110 that electronic modules, such as software, may be implemented as computer programs including machine instructions for a programmable processor. One of ordinary skill in the art would understand that a programmable processor would allow the medication pump to be programmed for performing an infusion, as indicated in par. 0037 of Yodfat. One of ordinary skill in the art would therefore have been motivated to incorporate electronics into the medication pump taught by Jäger so that the pump could be programmed to perform an infusion, as taught by Yodfat.
Regarding claim 11, Jäger is silent as to whether the pump is a reusable component. 
	Yodfat teaches in pars. 0025 and 0041 that pump components are relatively expensive and can be reused. It would therefore have been obvious to one of ordinary skill in the art to have made the pump in Jäger a reusable component, as such a modification would be more cost effective than a medication pump configured for only a single use.
Regarding claim 12, Jäger further teaches the medical device and the pump are connectable by a form-fit connection or a press-fit connection (form-fit connection between a pump and the patch base; pg. 16, lines 27-29, pg. 21, lines 17-19).
Regarding claim 13, Jäger in view of Jones teaches a method for transcutaneously inserting a cannula into a body tissue, comprising: a) providing a medical device in accordance with claim 1; b) providing a medication pump fluidly connectable to the cannula (pg. 13, lines 25-27);41Attorney Docket Nos.: 9134-0638 P34690-USc) placing the medical device onto the skin of the user (pg. 5, line 20-21); d) assembling the medical device and the pump such that the medical device and the pump establish a form-fit or a press-fit connection (form-fit connection between a pump and the patch base; pg. 16, lines 27-29, pg. 21, lines 17-19); and e) triggering the inserter and thereby driving the cannula from the storage position within the patch to the inserted position within the body tissue (pg. 5, lines 22-24).
	Jäger fails to teach the medication pump having electronics. 
	Yodfat teaches a medical device (10; fig. 2) comprising a medication pump having electronics (100; fig, 2, pars. 0025, 0097, 0109-0110). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the medication pump in Jäger to have electronics as taught by Yodfat as both these inventions and the claimed invention are directed towards medical devices comprising medication pumps and the references were well-known in the art prior to the effective filing date of the claimed invention. Yodfat teaches in par. 0097 that a reusable part 100 may comprise pump driving mechanism including a motor and gear arrangement and electronic modules. Yodfat further teaches in pars. 0109-0110 that electronic modules, such as software, may be implemented as computer programs including machine instructions for a programmable processor. One of ordinary skill in the art would understand that a programmable processor would allow the medication pump to be programmed for performing an infusion, as indicated in par. 0037 of Yodfat. One of ordinary skill in the art would therefore have been motivated to incorporate electronics into the medication pump taught by Jäger so that the pump could be programmed to perform an infusion, as taught by Yodfat.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783